Citation Nr: 0428643	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  00-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to service connection for arthritis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental condition secondary to service-connected duodenal 
ulcer.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1956 to March 1958.

This appeal is from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative filed a brief in August 2004 
that asserts that VA has not discharged the notice and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) in this case.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The veteran's claims file does not contain VCAA notice 
pertaining to the claims for service connection, either the 
initial claims, or the claims to reopen previously denied 
claims for service connection.  The file contains two letters 
pertaining to the VCAA.  One, dated March 2001, pertains to 
the increased rating claim at issue.  The other, dated July 
2001, pertains to a claim for special monthly pension for aid 
and attendance or at the housebound rate, a matter not at 
issue in this appeal.  Neither discharges VA's notice 
obligations under the VCAA as they pertain to claims for 
service connection.  It seems reasonable that a notice of 
information and evidence necessary to substantiate a claim 
pertain the to benefit claimed.

In providing VCAA notice pertinent to the claims to reopen 
previously denied claim, the RO must take into account that 
the veteran's application to reopen the previously denied 
claims predates August 29, 2001, the date of the most recent 
amendment of 38 C.F.R. § 3.156(a).  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Consequently, VA's duties under the VCAA 
and its implementing regulations are limited, unless new and 
material evidence is presented or secured to reopen the 
claim, and the previous definition of new and material 
evidence applies.  66 Fed. Reg. 45,620 (Aug. 29, 2001).

The representative also asserts that the veteran has reported 
increasing severity of his ulcer symptoms since the most 
recent VA examination in conjunction with his increased 
rating claim.  The most recent report of examination of his 
ulcer for compensation purposes is dated August 1999.  In 
light of an assertion of increased symptoms since then, 
another examination is in order.

Additionally, VA denied the initial claims for service 
connection for eye and arthritis conditions in December 1999 
as not well grounded.  VA has not examined the veteran in 
connection with those claims. He should have VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Notice of information 
and evidence necessary to substantiate 
each claim and of which information and 
evidence, if any, the veteran must submit 
and which, if any, VA will attempt to 
obtain must notify him to submit any 
evidence relevant to any claim on appeal 
currently in his possession.

?	Regarding the claims for service 
connection for an eye condition and 
for arthritis: Notify the veteran of 
the type of evidence necessary to 
substantiate a claim for service 
connection on all potential bases 
and of all types of potentially 
relevant evidence, e.g., official 
documents contemporaneous with his 
service, government and private; 
private medical records and a report 
of dates and places of VA treatment 
if other than previously reported; 
medical and lay statements.

?	Regarding the claims to reopen 
claims for service connection for a 
back condition, a dental condition, 
a nervous condition, and hiatal 
hernia, all as secondary to service-
connected duodenal ulcer: Notify the 
veteran of the definition of new and 
material evidence as it was prior to 
promulgation of 38 C.F.R. § 3.159.  
See 38 C.F.R. § 3.156(a) (2001).  
Notify him that he must submit new 
and material evidence to reopen his 
claim before VA will assist him to 
obtain evidence to substantiate the 
claims, except for VA records.  See 
Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Notify him that he must 
submit new and material evidence 
before he is entitled to VA 
examination in connection with those 
claims.

2.  Afford the veteran the following VA 
examinations; provide each examiner with 
the claims file:

?	VA gastrointestinal (GI) examination 
to determine the severity of 
duodenal ulcer disease.  The 
examiner must familiarize himself or 
herself with the veteran's GI 
history and his several GI 
diagnoses.  The examination report 
must distinguish signs, symptoms, 
and disability related to service-
connected duodenal ulcer disease 
from those of other GI conditions.

?	VA ophthalmologic examination to 
diagnose or rule out any visual or 
other defects or diseases of the 
eyes.  Request the examiner to 
provide an opinion based on review 
of the service and post-service 
medical records, clinical interview 
and current examination, whether it 
is less than, equal to, or greater 
than 50 percent probability that any 
pathology of the eyes other than 
refractive error began or became 
worse in service.

?	VA orthopedic examination to 
diagnose or rule out arthritis other 
than of the back in any major joints 
or minor joint groups.  Request the 
examiner to provide an opinion based 
on review of the service and post-
service medical records, clinical 
interview and current examination, 
whether it is less than, equal to, 
or greater than 50 percent 
probability that arthritis other 
than of the back began or became 
worse in service.

3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




